Citation Nr: 1736647	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher evaluation for degenerative joint disease of the left knee, evaluated as noncompensable prior to December 5, 2011, and 10 percent disabling thereafter. 

2.  Entitlement to service connection for chronic kidney disease, claimed as renal toxicity, to include as due to exposure to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1975 with the United States Marine Corp.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and August 2014 rating decisions issued by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) located in Decatur, Georgia.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran's increased rating claim for the left knee was previously remanded in November 2016.  The Veteran's claim of entitlement to service connection for chronic kidney disease was certified to the Board in December 2016.  


FINDING OF FACT

On July 6, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, St. Petersburg, Florida, that the Veteran died in May 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board was informed in July 2017 of the Veteran's death in May 2017.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . . "  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal concerning the issue of entitlement to an initial higher evaluation for degenerative joint disease of the left knee, evaluated as noncompensable prior to December 5, 2011, and 10 percent disabling thereafter, is dismissed.  

The appeal concerning the issue of entitlement to service connection for chronic kidney disease, claimed as renal toxicity, is dismissed. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


